DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt and entry of Applicant’s Preliminary Amendment filed on 12/24/2019 is acknowledged.
	Claims 1-15 have been canceled.  Claims 16-30 have been added. Overall, claims 16-30 are pending in this application.
	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “corresponding receptacle” recited in claim 16;  “a width cross-sectional dimension and a height cross-sectional dimension” recited in claim 17; “the first and second projections are arranged orthogonal to the longitudinal direction (X - X) of the pump” recited in claim 21; “the pump housing section is arranged orthogonal to the longitudinal direction (X - X) of the pump” recited in claim 23; “a fuel delivery assembly, an electric motor, a fuel delivery unit, a swirl pot and an internal combustion engine” recited in claim 29-30, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: “a fuel delivery unit” in claim 30

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 17-24 and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	- Claim 17, the limitation “the elongate insert has a width cross-sectional dimension and a height cross-sectional dimension” renders the claim indefinite because there are no reference “a width cross-sectional dimension” and “a height cross-sectional dimension”, as the applicants have claimed. Appropriate correction is required.
	- Claim 28, the term “and/or” renders the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. Accordingly, the applicants are suggested to correct as: “wherein the pump housing (10) and/or the pump cover (12) are/is formed as injection moldings/an injection molding” should be changed to -- wherein at least one of the pump housing (10) or the pump cover (12) is formed as injection molding--. Appropriate correction is required.
	The claims not specifically mentioned are indefinite since they depended from one of the above claims.
	For the purpose of this Office action, the claims 17-24 and 27-28 will be examined as best understood by the examiner.

Claim Objections
6.	Claims 17-28 are objected to because of the following informalities:  “The pump” should be changed to --The screw-spindle pump--.  Appropriate correction is required.
7.	Claims 16-17, 21, 23 and 29-30 are objected to in that, the claimed “corresponding receptacle”, “a width cross-sectional dimension and a height cross-sectional dimension”, “the first and second projections are arranged orthogonal to the longitudinal direction (X - X) of the pump”, “the pump housing section is arranged orthogonal to the longitudinal direction (X - X) of the pump”, “a fuel delivery assembly”, “an electric motor”, “a fuel delivery unit”, “a swirl pot” and “an internal combustion engine” should be given reference numeral in the specification and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Metz et al. (Metz) (US Patent Application Publication Number 2015/0240810A1) in view Montelius (Publication Number DE 672700).
	Regarding claim 16, as shown in Figs. 4-9, Metz discloses a screw-spindle pump comprising: a first screw spindle 8 and a second screw spindle 7, wherein the second screw spindle 7 is a drive spindle (see page 2, para. [0032], lines 1-4) and the first screw spindle 8 (see page 2, 
	As shown in Figs. 3-4, Montelius teaches the elongate insert 40 is clamped into a corresponding receptacle of the pump housing 10, 15 using a cross-sectional dimension of the elongate insert 40.
	  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the elongate insert clamped into a corresponding receptacle of the pump housing using a cross-sectional dimension of the elongate insert, as taught by Montelius in the Metz apparatus, since the use thereof would have allowed the spindle(s)/ rotor(s) being freely adjusted in the housing bore(s) and prevented the friction and wear in the spindle(s)/ rotor(s).
	Regarding claim 17, Metz discloses wherein the elongate insert 12 (see Figs. 4-9) has a width cross- sectional dimension and a height cross-sectional dimension, and the cross-sectional .   
9.	Claims 18-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Metz in view of Montelius as applied to claims 16 above, and further in view of design choice.
	The modified Metz discloses the invention as recited above; however, the modified Metz fails to disclose wherein the width cross-sectional dimension is equal to the height cross-sectional dimension.     
	It is examiner’s position that one having ordinary skill in the screw spindle pump art,  would have found it obvious to utilize the width cross-sectional dimension being equal to the height cross-sectional dimension, since they are merely design parameters, depending on temperature, pressure, or stress acted/applied on the first and second spindles/rotors with respect to the pump housing. Moreover, there is nothing in the record which establishes that the claimed operating device under such conditions, presents a novel of unexpected result (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).
	Additionally, it would have been an obvious matter of design choice to have the width cross-sectional dimension is equal to the height cross-sectional dimension /square shape, since it has been held that a change in the shape of the element involves only routine skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP §2144.04).
	 Regarding claim 19, Montelius further discloses wherein the pump housing 10 has at least one sectionally formed projection (not numbered; however, clearly seen in Fig. 3), as a receptacle, that extends from the pump housing 10 into an inlet opening 17 of the pump housing transverse to a longitudinal direction (X - X) of the pump housing, wherein the elongate insert 40 is clamped at the at least one projection.  

	Regarding claim 21, Montelius discloses wherein the first and second projections are arranged orthogonal to the longitudinal direction (X - X) of the pump (see Fig. 3).
	Regarding claim 22, Montelius discloses a pump housing section arranged transverse to the longitudinal direction (X - X) of the pump and on which the first and second projections are formed (see Figs. 1 and 3).     
	Regarding claim 23, Montelius discloses wherein the pump housing section is arranged orthogonal to the longitudinal direction (X - X) of the pump (see Figs. 1 and 3)     
	Regarding claim 24, Montelius discloses wherein the first projection and the second projection are arranged on the pump housing 10 so as to diametrically oppose one another (see Figs. 3-4).     
	Regarding claim 27, Montelius discloses wherein the pump housing 10 has a pump cover 15, in which the elongate insert 40 is clamped between the first and second projections (see Fig. 3).
10.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Metz in view of Montelius as applied to claims 16 above, and further in view of design choice.
	The modified Montelius discloses the invention as recited above; however, the modified Metz fails to disclose wherein the pump housing and/or the pump cover are/is formed as injection moldings/an injection molding.  
the pump housing (10) and/or the pump cover are/is formed as injection moldings/an injection molding” is being treated as a product by process limitation. 	This is a product-by-process limitation and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695,697,227 USPQ 964,966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.  
11.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Metz in view of Montelius as applied to claim 16 above, and further in view of legal precedent.
	The modified Metz discloses the invention as recited above; however, the modified Metz fails to disclose wherein the elongate insert is cuboidal or prismatic in shape.     
	It would have been an obvious matter of design choice to have the elongate insert being cuboidal or prismatic in shape, since it has been held that a change in the shape of the element involves only routine skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP §2144.04).
12.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Metz in view of Montelius as applied to claim 16 above, and further in view of legal precedent.
	The modified Metz discloses the invention as recited above; however, the modified Metz fails to disclose the elongate insert being made from one selected from the group of: a ceramic, a metal and a plastic.      
KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82, USPQ2d 1382, 1396 (2007).  
13.	Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Metz in view of Montelius as applied to claim 16 above, and further in view of Eck et al. (Eck) US Patent Application Publication Number 2009/0255515A1)
The modified Metz discloses an electric motor 9 (see page 2, para. [0031]); and the screw-spindle pump 7, 8 as claimed in claim 16, wherein the electric motor is configured to drive the screw-spindle pump; however, the modified Metz fails to disclose a fuel delivery assembly.
As shown in Figs. 1-3, Eck teaches a fuel delivery assembly (claim 29); a fuel delivery unit for use in a fuel tank of a vehicle, comprising a fuel delivery assembly 2 as claimed in claim 29, and having a swirl pot 1 in which the fuel delivery assembly 2 is arranged to deliver fuel from the swirl pot 1 to an internal combustion engine (see col. 3, lines 7-32) (claim 30). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the screw-spindle pump being the fuel delivery assembly and the fuel delivery unit for use in a fuel tank of a vehicle, as taught by Eck in the modified Metz apparatus, since the use thereof would have reduced the manufacturing cost of the delivery fuel from the swirl pot to the internal combustion engine.
Prior Art
14.	The IDSs (PTO-1449) filed on June 21, 2021 and Dec. 24, 2019 have been considered.  An initialized copy is attached hereto.  
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of four patents: Cowles et al. (U.S. Patent Number 3,097,359), Beaven et al. (U.S. Patent Application Publication Number 2004/0241016A1), Inagaki et al. (U.S. Patent Application Publication Number 2008/0038137A1), and Muehlhausen Ralf et al. (Publication Number WO2017009082A1), each further discloses a state of the art.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746